
	
		II
		111th CONGRESS
		1st Session
		S. 2233
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on suspended particle
		  device film.
	
	
		1.Suspended particle device
			 film
			(a)In
			 GeneralSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Other optical elements; Suspended particle device film produced
						by patented technology that results in microscopic light-absorbing particles
						changing tint completely in seconds by adjusting the electrical voltage
						(provided for in subheading 9001.90.00)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 DateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
